
	
		I
		112th CONGRESS
		1st Session
		H. R. 1395
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Cohen (for
			 himself, Mr. Clarke of Michigan, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to establish a
		  grant program to assist the development of aerotropolis transportation systems,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Leading and Expediting Aerotropolis Development Act of
			 2011.
		2.Aerotropolis
			 grant program
			(a)EstablishmentNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Transportation shall establish and
			 carry out an aerotropolis grant program (in this section referred to as the
			 program) to assist the development of aerotropolis transportation
			 systems in accordance with this section.
			(b)Grant
			 authorityIn carrying out the
			 program, the Secretary is authorized to make a grant to an eligible entity to
			 assist planning, design, environmental review, or land acquisition activities
			 for any of the following to benefit an aerotropolis transportation
			 system:
				(1)A project for the development or
			 improvement of a highway or bridge.
				(2)A project for the development or
			 improvement of a public transportation system.
				(3)A
			 project to expand the capacity of or otherwise improve freight or passenger
			 rail transportation.
				(4)A
			 project for the development or improvement of a port.
				(5)A
			 project that improves access to a port or terminal facility.
				(6)A
			 project for the development or improvement of a multimodal terminal
			 facility.
				(7)A
			 project for the development or improvement of an intelligent transportation
			 system that—
					(A)is primarily for
			 the benefit of freight movement; and
					(B)reduces congestion
			 or improves safety.
					(c)Availability of
			 grant fundingGrant funding awarded to a grant recipient under
			 the program shall remain available to be obligated by the recipient during the
			 fiscal year in which the grant funding is disbursed and the three fiscal years
			 following that fiscal year. Grant funding not obligated by a grant recipient
			 during the period provided under this subsection shall be returned to the
			 Secretary and made available for making other grants under the program.
			(d)Application
			 processIn carrying out the program, the Secretary shall
			 establish a process for eligible entities to apply for grants, which shall
			 include the submission to the Secretary of an application containing the
			 following:
				(1)A
			 description of the aerotropolis transportation system to be assisted with the
			 grant, including—
					(A)the geographic
			 scope of the system; and
					(B)the components
			 that comprise the system.
					(2)A
			 description of the projects to be assisted with the grant.
				(3)With respect to
			 each of the projects described under paragraph (2), a description of—
					(A)the status of the
			 project;
					(B)how the project
			 will develop the applicable aerotropolis transportation system;
					(C)the jobs to be
			 created by the project;
					(D)the costs and
			 benefits of the project; and
					(E)the plans and
			 timeline for moving the project to completion.
					(e)Grant
			 selection
				(1)ConsiderationsIn making grants under the program, the
			 Secretary shall consider, with respect to a proposed project, whether the
			 project facilitates any of the following:
					(A)Improvement of the
			 mobility of goods or passengers.
					(B)Enhancement of
			 intermodal con­nec­tiv­i­ty with respect to freight or passenger
			 transportation.
					(C)Improvement of the
			 condition of freight or passenger transportation infrastructure, including
			 bringing such infrastructure into a state of good repair.
					(D)Reductions in
			 congestion.
					(E)Improvement of
			 safety, including through reductions in transportation accidents, injuries, and
			 fatalities.
					(F)Incorporation of
			 new and innovative technologies into the transportation system, including
			 intelligent transportation systems.
					(G)Enhancement of
			 national or regional economic development, growth, and competitiveness.
					(H)Non-Federal
			 contributions to the project, including contributions from public-private
			 partnerships.
					(I)Reductions in
			 dependence on foreign oil.
					(J)Reductions in air
			 or water pollution.
					(2)PrioritiesIn
			 making grants under the program, the Secretary shall give priority to
			 applicants that demonstrate any of the following:
					(A)A strategic plan
			 for the development of an aerotropolis transportation system and funding
			 directed to that development.
					(B)Existing
			 infrastructure and services sufficient for the development of an aerotropolis
			 transportation system.
					(C)A capacity for
			 using grant funds to efficiently and effectively develop an aerotropolis
			 transportation system.
					(D)Public-private
			 partnerships that will assist in completing proposed projects.
					(E)An inability to
			 complete pre-construction activities for proposed projects without grant
			 assistance.
					(f)ReportsIn each year in which a grant recipient
			 receives funding under the program, that recipient shall submit to the
			 Secretary a report that includes a description of the following:
				(1)The activities
			 carried out by that recipient with grant funds in the preceding year.
				(2)The impact of those activities, including
			 in comparison to the objectives for those activities.
				(g)DefinitionsIn
			 this section, the following definitions apply:
				(1)Aerotropolis
			 transportation systemThe
			 term aerotropolis transportation system means a planned and
			 coordinated multimodal freight and passenger transportation network that, as
			 determined by the Secretary, provides efficient, cost-effective, sustainable,
			 and intermodal con­nec­tiv­i­ty to a defined region of economic significance
			 centered around a major airport.
				(2)Eligible
			 entityThe term eligible entity means any of the
			 following:
					(A)A State government
			 or political subdivision thereof.
					(B)A local government
			 or political subdivision thereof.
					(C)A metropolitan
			 planning organization.
					(D)A regional planning organization.
					(E)An organization
			 comprised of more than one entity specified in subparagraphs (A) through
			 (D).
					
